DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2022, 07/18/2022 and 09/30/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 5 recites the limitation "the first insulative material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear where this first insulative material is located. For examination purpose, the Office is going to interpret the claim as referring to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (PG Pub 2017/0263518; hereinafter Yu).

    PNG
    media_image1.png
    316
    579
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches a method of manufacturing a semiconductor package (para [0010-0038]) assembly, comprising: 
providing a plurality of first dies 66 (66=66a,66b,66c) arranged horizontally; 
forming a redistribution layer 62 electrically coupled to the first dies (see Fig. 18), wherein the redistribution layer is divided into a first segment (annotated “1st” in Fig. 18 above) and a second segment (annotated “2nd” in Fig. 18 above) electrically isolated from the first segment (see Fig. 18);
mounting a plurality of second dies 100 (100 = 100a,100b,100c,100d) on the first segment of the redistribution layer (see Fig. 18); 
depositing a second insulative layer 44 on the second dies and the redistribution layer (see Fig. 18); and 
forming a plurality of conductive plugs 30 penetrating through the second insulative material and contacting the second segment of the redistribution layer (see Fig. 18).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches forming at least one dielectric layer 60 to encase the redistribution layer 62 (see Fig. 18).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches the first dies 66 have a first distance therebetween (see Fig. 18), the second dies 100 have a second distance therebetween (see Fig. 18), and the second distance is less than the first distance (see Fig. 18).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches the first segment (annotated “1st” in Fig. 18 above) is disposed at central portion of the redistribution layer 62, and the second segment (annotated “2nd” in Fig. 18 above) surrounds the first segment (see Fig. 18).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches the first dies 66 and the second dies 100 are symmetric with respect to a central axis of the semiconductor package (see Fig. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 1 above, and further supported with Taki et al. (PG Pub 2022/0356316; hereinafter Taki) and Kang et al. (PG Pub 2022/0315793; hereinafter Kang).
Regarding claim 5, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches the first insulative material 69 is a resin (para [0034]) and the second insulative material is an epoxy (para [0024]). 
Taki teaches the melting point of a resin is 240°C or higher (para [0038]).
Kang teaches the melting point of an epoxy is 40° C to 180° C (para [0050]).
Therefore, Yu teaches a melting point of the first insulative material 69 is greater than that of the second insulative material 44.
Furthermore, one of ordinary skill would have selected an epoxy or a resin according to the kind of desired properties of encapsulating material they were needing (para [00540 of Kang.

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 1 above, and further in view of Yu et al. (PG Pub 2019/0244905; hereinafter Yu).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 18 provided above, Yu teaches the first dies in an insulative material and the redistribution layer, He does not explicitly teach molding the first dies with a first insulative material 69 before the formation of the redistribution layer.
In the same field of endeavor, refer to Fig. 2C through Fig. 2E, Yu teaches a method of forming a semiconductor package (para [0024-0048]) comprising: molding a first die (para [0024]) with a first insulative material (para [0024] (see Fig. 2Cand Fig. 2D) before the formation of a redistribution layer 400 (para [0034]; see Fig. 2E).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold the first die prior to forming the RDL, as taught by Yu, to provide support to the RDL during manufacture.

	

Allowable Subject Matter
4.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, depositing a passivation layer on the second dies, the conductive plugs and the second insulating layers; forming a conductive layer penetrating through the passivation layer, wherein the conductive layer comprises a first portion electrically coupled to the second dies and a second portion electrically isolated from the first portion and contacting the conductive plugs; and forming a plurality of solder bumps connected to the conductive layer.  Claim 4 would be allowable, because it depends on allowable claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895